              Case 5:21-cv-00228-JKP Document 1 Filed 03/05/21 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

THE HANOVER INSURANCE                )
COMPANY,                             )
                                     )
      Plaintiff,                     )                   Civil Action No.
                                     )
v.                                   )
                                     )
GENESIS NETWORKS TELECOM             )
SERVICES, LLC,                       )
                                     )
      Defendant.                     )
_____________________________________)

                            COMPLAINT FOR DECLARATORY JUDGMENT
         COMES NOW Plaintiff, HANOVER INSURANCE COMPANY, a corporation

(hereinafter, “Hanover”), and files this, its Complaint for Declaratory Judgment against Defendant

Genesis Networks Telecom Services, LLC (“Genesis”), as follows:

                                     NATURE OF THE ACTION

         1.        The dispute in this action involves a claim for insurance benefits arising out of an

arbitration filed with the American Arbitration Association, Dallas Regional Office, under the
caption, AT&T Services, Inc. v. Genesis Networks Telecom Services, LLC, Case No. 01-20-0000-

5855 (the “AT&T Arbitration”).

         2.        The AT&T Arbitration alleges that Genesis failed to bind its subcontractor to the

terms of its contract with AT&T and failed to comply with its obligations under an indemnification

provision in the contract, resulting in AT&T incurring more than $200,000 in attorneys’ fees and

costs in defending a lawsuit by the subcontractor and $16,875,000 to settle that lawsuit.

         3.        The Hanover Technology Professionals Liability Policy issued to Genesis covers

only “claims” arising out of an “anomaly” in “your product” or “your work”.

         4.        Hanover seeks a declaration that it has no duty to defend or indemnify Genesis in


4831‐2981‐6027.1
               Case 5:21-cv-00228-JKP Document 1 Filed 03/05/21 Page 2 of 7




the AT&T Arbitration.

                              PARTIES, JURISDICTION AND VENUE

         5.        Plaintiff Hanover is a corporation organized and existing under the laws of the State

of New Hampshire, with its principal place of business in Worcester, Massachusetts.

         6.        Defendant Genesis is a limited liability with its principal place of business in San

Antonio, Texas, and its sole member is Genesis Networks Enterprises, LLC. The sole member of

Genesis Networks Enterprises, LLC is James Goodman, who is a citizen of Texas.

         8.        In the AT&T Arbitration, AT&T seeks its attorneys’ fees and costs in defending

the lawsuit brought by Genesis’s subcontractor, which allegedly amounts to more than $200,000,

plus reimbursement of the $16,875,000 it paid to settle that lawsuit. These amounts, plus the costs

of defending the AT&T Arbitration, collectively exceed $75,000.

         9.        Jurisdiction is proper in this Court, pursuant to 28 U.S.C. § 1332, because there is

complete diversity of citizenship between the parties and the matter in controversy exceeds the

sum of seventy-five thousand dollars ($75,000.00) exclusive of interest and costs.

         10.       Intradistrict Assignment: Venue in the San Antonio division of this Court is

proper because the underlying lawsuits were premised on conduct occurring in the County of

Bexar and the insurance policy at issue was delivered in the County of Bexar.

                         AT&T DEMAND LETTER AND ARBITRATION

         11.       On or about December 28, 2018, Matthew Justus, the Assistant Vice President and

Senior Legal Counsel for AT&T, sent a letter to Genesis advising that it had been sued by

Technicolor Connected Home USA, LLC (“Technicolor”) for breach of contract and negligent

misrepresentation and seeking indemnification under the Contract between AT&T and Genesis.

A true and correct copy of the December 28, 2018 letter is attached hereto as Exhibit A.

         12.       On or about February 9, 2020, AT&T filed a Statement of Claims against Genesis

in the AT&T Arbitration.

         13.       On or about March 20, 2020, AT&T settled the lawsuit filed by Technicolor in the

amount of $16,875,000.


4831‐2981‐6027.1
               Case 5:21-cv-00228-JKP Document 1 Filed 03/05/21 Page 3 of 7




         14.       On or about April 13, 2020, AT&T filed an Amended Statement of Claims. A true

and correct copy of the Amended Statement of Claims is attached hereto as Exhibit B.

         15.       The Amended Statement of Claims alleges, in part:

                   a. AT&T offers a variety of home automation and security functions through its

                      Digital Life system.

                   b. On August 29, 2012, AT&T and Genesis entered into a Contract to govern

                      AT&T’s purchase from Genesis of certain products for use in AT&T’s

                      business.

                   c. On August 19, 2016, AT&T supplemented the Contract to add Technicolor-

                      manufactured Digital Life Controllers (“DLCs”) and batteries.

                   d. The Contract between AT&T and Genesis details the process by which AT&T

                      would forecast its projected need for the DLCs and batteries through weekly

                      rolling Collaborative Planning forecasting and Replenishment documents.

                   e. To perform its obligations under the Contract to deliver DLCs and batteries

                      based on purchase orders from AT&T, Genesis entered into a subcontract with

                      Technicolor dated September 28, 2019. The Subcontract makes clear that

                      AT&T and Technicolor had no separate contract for the purchase of DLCs as

                      of the date of the Subcontract.

                   f. There is no mention of the forecasts, the fact that the forecasts do not bind

                      AT&T, or the fact that AT&T provides the forecasts for planning purposes only

                      anywhere in the Subcontract, despite Genesis’s obligation to bind Technicolor

                      to the terms of the Contract.

                   g. Genesis did not agree to defend or indemnify AT&T after receipt of the

                      December 28, 2018 Letter, but indicated a need for more information and

                      professed a willingness to discuss ways Genesis could assist AT&T in the

                      resolution of the Technicolor lawsuit.

         16.       The Amended Statement of Claims contains a single count for Breach of Contract,


4831‐2981‐6027.1
               Case 5:21-cv-00228-JKP Document 1 Filed 03/05/21 Page 4 of 7




which sets forth subheadings for Breach of Duty to Defend, Breach of Section 4.22 and Breach of

Duty to Indemnify.

                                    AT&T-GENESIS CONTRACT

         17.       AT&T and Genesis originally entered into a Contract on August 29, 2012 to govern

AT&T’s purchase from Genesis of certain products for use in AT&T’s business.

         18.       On August 19, 2016, AT&T and Genesis supplemented the Contract to add

Technicolor-manufactured DLCs and batteries.

         19.       The Contract included a provision requiring Genesis to “indemnify, hold harmless,

and defend AT&T, its Affiliates, and their agents and employees in accordance with this Section,

against any Loss arising from or in connection with, or resulting from” either “the Materials or

Services furnished by [Genesis],” or, separately, Genesis’s “act or omissions with respect to this

[Contract].“

         20.       The Contract defines “Loss” to include “any liability, loss, claim, demand, suit,

cause of action, settlement payment, cost and expense, interest, award, judgment, damages

(including punitive damages),…and Litigation Expense.”

         21.       “Litigation Expense” includes “any court filing fee, court cost, arbitration fee, and

each other fee and cost of investigating or defending an indemnified claim or asserting any claim

or asserting any claim for indemnification or defense under this Agreement, including Attorney’s

Fees, other professionals’ fees, and disbursements.”

         22.       The Contract also contains provisions setting forth the Scope of the Agreement,

including the Material and Services to be sold to AT&T.

                                         HANOVER POLICY

         23.       Hanover issued a Technology Professionals Liability Policy to Genesis for the

policy period of September 1, 2018 to September 1, 2019. A true and correct copy of the Policy

is attached hereto as Exhibit C.

         24.       SECTION A – COVERAGE 1. Insuring Agreement provides that Hanover will

pay those sums “you” become legally obligated to pay as “damages” and “claim expense” because


4831‐2981‐6027.1
               Case 5:21-cv-00228-JKP Document 1 Filed 03/05/21 Page 5 of 7




of any “claim” arising out of an “anomaly” in “your product” or “your work”.

         25.       The Policy defines “Anomaly”, in part, as follows:

                   “Anomaly” means any of the following with respect to “your product” or
                   “your work”, when actually or allegedly committed by “you” or on “your”
                   behalf:
                   a. Errors and Omissions
                      1) Error, omission or negligent act;
                      2) Breach of warranties or representations as to fitness, quality,
                           suitability or performance;
                      3) Failure to perform the function or serve the purpose intended….
         26.       The Policy defines “your product” as follows:

                   21. “Your Product”:

                      a. Means:

                          1) Any goods or products manufactured, sold, handled,
                             distributed or disposed of by:

                              a) A “Named Insured”;

                              b) Others trading under a “Named Insured’s” name; or

                              c) A person or entity whose business or assets a “Named
                                 Insured” has acquired; and

                          2) Containers (other than vehicles), materials, parts or
                             equipment furnished in connection with such goods or
                             products.

                      b. Includes:

                          1) Warranties or representations made at any time with respect
                             to the fitness, quality, durability, performance or use of “your
                             product”; and

                          2) The providing of or failure to provide warnings or
                             instructions in connection with “your product”.

         27.       The Policy defines “your work” as follows:

                   22. “Your work”:




4831‐2981‐6027.1
                Case 5:21-cv-00228-JKP Document 1 Filed 03/05/21 Page 6 of 7




                      a. Means:

                          1) Work or services performed by a “Named Insured” or on a
                             “Named Insured’s” behalf; and

                          2) Materials, parts or equipment furnished in connection with
                             such work or services.

                      b. Includes:

                          1) Warranties or representations made at any time with respect
                             to the fitness, quality, performance or use of “your work”;
                             and

                          2) The providing of or failure to provide warnings or
                             instructions in connection with “your work”.

                          3) For the purposes of this definition, “your work” also means
                             activities on the “Named Insured’s” website.

          28.      Hanover is currently defending Genesis pursuant to a reservation of rights.

                                         CLAIM FOR RELIEF

                       (Declaratory Relief - No Duty to Defend or Indemnify)

          29.      Genesis’s conduct alleged in the AT&T Arbitration does not constitute an

“anomaly” in “your product” or “your work”.

          30.      The Policy does not potentially cover the claims against Genesis in the AT&T
Arbitration.

          31.      Hanover has no duty to defend or indemnify Genesis in the AT&T Arbitration.

          32.      Genesis disputes the contentions of Hanover as set forth herein or contends

otherwise.

          33.      A judicial determination of the rights and duties of the parties under the Policy with

respect to the defense and indemnification of Genesis in the AT&T Arbitration is necessary and

proper.

          WHEREFORE, Plaintiff, HANOVER INSURANCE COMPANY, respectfully requests

that this Honorable Court enter judgment in its favor and against Defendant Genesis Networks


4831‐2981‐6027.1
              Case 5:21-cv-00228-JKP Document 1 Filed 03/05/21 Page 7 of 7




Enterprises, LLC, finding:

         A.        The Hanover Policy does not potentially or actually cover the claims against

                   Genesis in the AT&T Arbitration;

         B.        Hanover has no duty to defend or indemnify Genesis in connection with the AT&T

                   Arbitration.



                                                      Respectfully submitted,

                                                      LEWIS BRISBOIS BISGAARD & SMITH

                                                        /s/ Sarah R. Smith
                                                      Sarah R. Smith
                                                      Texas Bar No: 24056346
                                                      24 Greenway Plaza, Suite 1400
                                                      Houston, Texas 77046
                                                      Phone: (713) 659-6767
                                                      Fax: (713) 759-6830
                                                      Sarah.Smith@lewisbrisbois.com

                                                      Attorneys for Hanover Insurance Company




4831‐2981‐6027.1
